Citation Nr: 1753374	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bone loss due to dental trauma.

2.  Entitlement to service connection for a dental disability to teeth numbered 23 and 24 due to trauma, for the purpose of obtaining VA outpatient dental treatment.

3.  Entitlement to service connection for a dental disability to teeth numbered 23, 24, and 25, for the purpose of obtaining VA compensation.

4.  Entitlement to service connection for a dental disability to tooth number 26, for the purposes of obtaining VA compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran had active military service from October 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for injury to teeth #23, #24, and #25 was previously before the Board in May 2014.  The claim was remanded so that the Veteran could be afforded a requested Board hearing.

The Veteran was scheduled for Board hearings in May and June 2015, but failed to report to the hearings.  

The Board notes that the May 2014 remand did not include a remand for the new and material evidence claim.  However, the May 2011 notice of disagreement stated that the Veteran wished to appeal the "RO's decision."  The June 2010 rating decision addressed both the new and material evidence claim and the claim for service connection for teeth for compensation purposes.  As such, the Board is remanding the new and material evidence claim for issuance of a Statement of the Case (SOC).

Additionally, the May 2014 remand referred the issue of entitlement to service connection for teeth #23 and #24 for dental treatment purposes for initial adjudication and indicated the Board did not have jurisdiction.  However, a claim for service connection for a compensable dental disability is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Thus, in the present case, the Board will adjudicate both issues - service connection for a dental disability for compensation purposes and service connection for a dental condition for treatment purposes.  Service connection for treatment purposes for tooth #25 is already established.

Lastly, the claim for service connection for compensation purposes reached the Board as limited to teeth #23, #24, and #25.  The RO has not addressed the issue of entitlement to service connection for compensation purposes as directed at tooth #26.  As the evidence is not sufficient for the Board to grant this claim, the issue is instead being remanded.  The Board considers the claim for compensation for tooth #26 to have been inferred in her April 2010 supplemental informal claim.  She was seeking compensation for all of her injured teeth.  For some reason this was interpreted as limited to teeth #23, #24, and #25 despite the medical evidence additionally addressing tooth #26. 

The issue of entitlement to service connection for tooth #27 for dental care purposes has been raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bone loss due to dental trauma, and entitlement to service connection for dental disability to tooth #26 for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, "service trauma" to teeth numbered 23 and 24 was incurred in the line of duty during active service.  To this day, the Veteran has a bridge across and a root canal for these teeth, and is authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition.
2.  The Veteran does not have a current dental disability for VA compensation purposes for teeth numbered 23, 24, and 25.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for residuals of dental trauma to teeth numbered 23 and 24, for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility).  38 U.S.C. §§ 1712, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161(c) (2017).

2.  A compensable dental disability was not incurred in or aggravated by active military service, regarding teeth numbered 23, 24 and 25.  38 U.S.C.§§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The VCAA applies to the instant service connection claim for a dental disability to teeth numbered 23, 24 and 25, for the purpose of obtaining VA compensation.  However, the Veteran was provided adequate VCAA notice for this issue in June 2009 and March 2010. 

With regard to the noncompensable dental condition claim due to service trauma, for the purpose of obtaining VA outpatient dental treatment, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of this issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 
Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal for a compensable dental disability, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009).  With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, and a VA dental examination and opinion.  For her part, the Veteran has submitted personal statements, argument from her representative, and duplicate treatment records.

The 2013 VA dental examination addressed the etiology of any current dental disability and condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. §  5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  The VA examination addressed the issues applicable to a dental condition for compensation purposes claim, which are limited.  As such, the examination report was adequate for addressing the issues the Board will decide.  The Board notes that the examination was not adequate to make a determination regarding tooth #26, which is being remanded.  As such, there is no basis for any further VA dental examination or opinion as to the dental disability issue being denied in this decision.  Hence, there is no error or issue that precludes the Board from addressing the merits of the dental disability issue on appeal.

Factual Background

By way of history, in October 1989, the Veteran initially filed claims for service connection for a facial scar (lip) and "dental trauma."  In November 1989, the Veteran submitted a claim form for medical benefits for dental trauma.  

An October 1988 service dental records noted that the Veteran had injury to teeth #25 and #26 and alveolar bone.  The laceration to her lip and tongue were described in relationship to the teeth next to where the lacerations occurred, which was from tooth #23 to #27.  She was noted to have trauma to teeth #25 and #26 with the bone repositioned in the bony plate and splinted.  It appears to say it was splinted from teeth #24 to #27.  

A March 1990 dental rating sheet found that the Veteran was missing teeth #25 and #26 as a result of service.  "Service dental trauma (in line of duty)."  A March 1990 letter noted that service connection was established for dental trauma which entitled the Veteran to any outpatient dental treatment necessary for the correction for the service-connected condition.  

An April 1990 VA examination noted the Veteran injured her mouth in basic training in November 1988 when her knee hit the right side of her mouth, lacerating her lip and dislodging some teeth.  At the time of the examination she had a brace on her teeth, and so far she had not found a dentist that was willing to take the brace off.  The diagnosis was "dental brace on three lower incisors with need for further dental care."  The specific teeth were not listed, and this was not an examination provided by a dental professional.

A July 2001 VA dental care record showed the Veteran was concerned about the shade of pontic and "show-through" of the metal Maryland FPD, and the "darkness" of the teeth where micro-etch wings were bonded to natural tooth structure.  The dentist noted that there were limited treatment options available due to crowding and that she could either re-do the Maryland FPD with a different material or seek treatment for comprehensive treatment from a private orthodontist. 

In April 2002, the Veteran contacted the RO and requested an increase in her disability due to the ongoing deterioration of her two front bottom teeth.  The two front bottom teeth are numbered 24 and 25.  She noted that her 10 percent disability rating was due to her lip laceration and was requesting an overall increase in her rating due to the "substantial amount of damage to [her] mouth including [her] teeth."  She stated she had lost her two front bottom teeth, and that this was affecting four other teeth.  One additional tooth had been "pulled" and other was "just a shell."  She stated she had lost bone in her gums and her teeth were "spreading on the bottom due to the missing front bottom teeth per the dentist."  She noted that her smile had been "destroyed" and that she would have to pay thousands of dollars to correct the damage.  

The Veteran was afforded a VA scar examination in September 2002.  The examiner noted she had "an artificial tooth or two among the lower incisors...she claims that her whole mouth is disorganized and dislocated because of this injury."  She claimed she had facial disfiguration due to her dental problem and the scar on her lip.  The examiner noted that the Veteran needed a dental examination.  On physical examination, the examiner reported "obviously, she has had some derangement of the lower teeth with some artificial teeth in place."  This examination was provided by a physician.

In November 2002, the Veteran was afforded a VA dental examination.  She was noted to have had facial trauma during physical training with teeth #23, #24, and #25 partially avulsed, and treated with splinting.  She eventually lost tooth #26.  She had a fixed bridge fabricated in 2000 across #24-27.  She had no functional impairment in motion and masticatory function due to the dental trauma.  She was noted to have only #26 tooth missing, with range of motion from 0 to 50 mm.  She was noted to have mild periodontal bone loss.  Her x-rays were noted to be within normal limits.  She was diagnosed with status-post facial trauma with dental injury to #23, #24, and #25, and a fixed bridge from #24-27.  There was no loss of teeth due to loss of substance of body of maxilla or mandible.  The dental condition was a result of military service.  

A December 2002 rating decision noted that service connection was continued for teeth #25 and # 26 (for treatment purposes).  Service connection for bone loss due to dental trauma was denied.  The rating decision noted that replaceable missing teeth may be considered service-connected solely for the purpose of determining entitlement to dental examination or outpatient dental treatment.  The RO continued service connection for dental trauma to teeth #25 and #26 because x-rays did not show any additional loss of teeth due to the dental trauma received in service.  Service connection for additional teeth due to dental trauma is denied as the records did not support that additional teeth were missing.  Additionally, the RO denied service connection for bone loss due to dental trauma as there was normal inter-incisal range of motion with no functional impairment due to loss of motion and any masticatory function loss, and bone loss was shown to be due to mild periodontal disease and x-rays were within normal limits.  The examiner found that loss of teeth was not due to loss of substance of the body of the mandible. 

In June 2009, the Veteran requested an increase for the three teeth that were "knocked out of socket during the obstacle course during basic training."  She stated that bone loss was supposed to be service-connected.

In August 2009, the Veteran was afforded another VA scar examination.  She reported her injury in service had resulted in the laceration to her lip and the loosening of three lower teeth, which required root canals and a brace.  Of the loosened teeth, she had "lost one and [said] there is bone loss around the roots of the other two and they will require some sort of repairs and she needs a new bridge for the missing tooth."  Examination of the teeth revealed that the Veteran had braces on upper and lower teeth and the second lower incisor on the right (#26) was replaced by a false spacing tooth held in place by the braces.  It appears this examination was provided by a physician.

An October 2009 rating decision continued the Veteran's 10 percent for her lip scar and denied service connection for bone loss due to dental trauma because the evidence submitted was not new and material. 

In February 2010, the Veteran called to open a claim for dental condition due to her injury in boot camp where three teeth were knocked out (23, 24, and 25).  She stated that all three teeth were put back in place with a brace and root canals were done.  She lost one tooth and now has bone loss on other two remaining teeth.  

This was initially taken as a claim for injury to teeth #23 and #24 and for bone loss due to dental trauma.  The RO noted that an injury to tooth #25 had already been determined to be due to service. 

In April 2010, the Veteran contacted the RO again and stated that her teeth were damaged in service and she was not aware she needed to file a claim for them because she was already receiving care for these three teeth.  "I did not know I needed to because the VA medical center-dental clinic was already treating me."  She stated that now she was being refused treatment even though VA had already acknowledged the accident.  She felt that it was "very clear this is service-connected."  She then stated she was requesting benefits for all three teeth that were damaged and will need further care according to the VA dentist.  

As such, in a June 2010 rating decision, on appeal, the RO denied service connection for compensation purposes for injuries to teeth #23, #24, and #25, and the claim for service connection for bone loss due to dental trauma remained denied as no new and material evidence had been submitted.  The RO noted that replaceable missing teeth were not disabling conditions for VA purposes.  It was noted that there was no evidence of bone loss in the maxilla or mandible from her in-service trauma that resulted in the loss of teeth numbers 23, 24, and 25.  The RO noted that the 2002 examiner found that the bone loss she had was attributable to mild periodontal disease rather than to dental trauma.  The evidence failed to show that the trauma in service resulted in mandible or maxilla bone loss and there was no clinical evidence that the missing teeth could not be replaced artificially.

The Veteran was afforded another VA dental examination in April 2013.  She was diagnosed with trauma to teeth #23-26 during physical training in 1988.  The examiner noted that in 1988 she suffered facial trauma with teeth #23, #24, and #25 partially avulsed, and treated with splinting.  She eventually lost tooth #26.  A fixed bridge was fabricated in 2000 across #24 -27.  Splinting was done to assist in healing of the partially avulsed teeth.  There was no loss of bone.  Tooth #26 was eventually extracted by a private dentist ("civilian").  Teeth #23-26 were splinted originally to help healing, and the Veteran was missing tooth #26 as of the examination.  The examiner noted that she did not have anatomical loss or bony injury to the mandible, maxilla, or teeth.  X-rays were noted to show "partially edentulous."  

Service connection for treatment purposes

A claim for service connection for a compensable dental disability is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Here, the Veteran was seeking compensation for her dental trauma, and she is already in receipt of service connection for treatment purposes for teeth #25 and #26.  The Board will address service connection for treatment purposes for teeth #23 and #24 based on her claim for compensation for those teeth.

Outpatient dental services and treatment will be furnished only under specified circumstances. 38 U.S.C.§  1712 (a)(1); 38 C.F.R.§ 17.161.  A veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.§  1712; 38 C.F.R. §§ 3.381, 17.161.  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381 (a).  The significance of finding a noncompensable dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161 (c) (referred to as "Class II(a)" eligibility). 

Replaceable missing teeth and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting (sustaining a sudden trauma); for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C.§  1712 (a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Each defective or missing tooth and disease of the teeth and periodontal issue is considered separately to determine whether the condition was incurred or aggravated in line of duty during active service.  38 C.F.R. § 3.381 (b). 

In determining service connection, the condition of teeth and periodontal issues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis (e.g., a partial or full denture) will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381 (c).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381 (d).

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (e). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.§  5107 (b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence, the Board concludes that service connection for a noncompensable dental condition to teeth numbered 23 and 24 due to dental trauma, for the purpose of obtaining VA outpatient dental treatment (Class II(a) eligibility), is warranted.

The Board notes that the Veteran's dental records did not indicate an injury to teeth #23 and #24 on entrance.  The October 1988 service dental records noted that the Veteran had trauma to teeth #25 and #26 and alveolar bone.  The laceration to her lip and tongue were described in relationship to the teeth next to where the lacerations occurred, which was from tooth # 23 to #27.  She was noted to have trauma to teeth #25 and #26 with the bone repositioned in the bony plate and splinted.  It appears to say it was splinted from teeth #24 to #27.  

In 2002, the Veteran stated she had lost her two front bottom teeth (#24 and #25), and that this was affecting four other teeth.  One additional tooth had been "pulled" and another was "just a shell."  Her statements regarding the initial injury and ongoing treatment are competent and credible.  The November 2002, VA examiner found that the Veteran had facial trauma during physical training with teeth # 23, #24, and #25 partially avulsed, and treated with splinting.  She eventually lost tooth # 26.  She had a fixed bridge fabricated in 2000 across #24-27.  She was diagnosed with status-post facial trauma with dental injury to #23, #24, and #25, and a fixed bridge from #24-27.  The examiner reported that the dental condition was a result of military service.  

In any event, based on the above in-service and post-service medical and lay evidence of record, "service trauma" to teeth numbered 23 and 24 clearly was incurred in the line of duty during active service.  38 U.S.C.§  5107 (b); 38 C.F.R. § 3.102, 3.381(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under Class II(a), those having a service-connected noncompensable dental condition or disability adjudicated as resulting from "service trauma", such as the Veteran in the present case, may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161 (c).  As such, the Veteran is eligible for Class II(a) treatment on the basis of the confirmed trauma she sustained to teeth numbered 23 and 24 during service.

Service Connection for a Compensable Dental Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.§  1110, 1131; 38 C.F.R. § 3.303 (a).  Initially, any dental disorder at issue is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303 (b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303 (a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303 (d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under VA regulations, VA compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met, as already discussed above.  38 U.S.C. §  1712; 38 C.F.R. §§ 3.381, 17.161.

The significance of a veteran having a service-connected compensable dental disability or condition is that he or she may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161 (a) (referred to as "Class I" eligibility). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. §  5107 (b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150 for teeth #23, #24, and #25. 
The evidence of record is unremarkable for any compensable dental disability ("Class I" eligibility).  See 38 C.F.R. § 17.161 (a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although the Veteran has indicated that she "lost" teeth #24 and #25, the medical records do not show that these teeth are missing, and there is no evidence of loss due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  VA treatment records and the 2013 VA examination failed to reveal a diagnosis for any current compensable dental disability for teeth #23, #24, or #25.  And again, the loss of the alveolar process as a result of periodontal disease is not considered disabling, to the extent the Veteran may have this condition.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Notably, the Veteran's claims to reopen a claim for service connection for bone loss and for compensable service connection for tooth #26 are being remanded.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.§ 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  As the evidence does not establish that the Veteran has a current compensable dental disability during the pendency of the appeal for teeth #23, #24, or #25, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability for those teeth under 38 C.F.R. § 4.150. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disability for the purpose of obtaining VA compensation.  38 U.S.C.§  5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a noncompensable dental condition to teeth numbered 23 and 24 due to service trauma, for the purpose of obtaining VA outpatient dental treatment (Class II(a) eligibility), is granted.

Service connection for a dental disability to teeth numbered 23, 24, and 25, for the purpose of obtaining VA compensation, is denied.


REMAND

Claim to reopen

As noted in the introduction, the June 2010 rating decision denied the Veteran's claim for service connection for dental trauma for compensation purposes and found that new and material evidence had not been submitted to reopen a claim for bone loss due to dental trauma.  The Veteran's May 2011 notice of disagreement stated that she would "like to appeal [the] decision."  She went on to discuss her "dental problem" and her damaged "teeth."  However, given that both claims addressed in the June 2010 rating decision were related to her dental trauma and she made a blanket statement of appealing the decision, the Board finds that this notice of disagreement also applied to her claim to reopen.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Tooth #26

The Veteran's February 2010 claim for benefits noted she had three teeth knocked out in service, and listed them as teeth 23, 24, and 25.  She stated she had root canals and a brace and she eventually lost on tooth (not specified).  Her April 2010 statement noted that she was already receiving care for her "three teeth" (unspecified), and that she was already service connected for her teeth.  Prior to this decision, the Veteran was service connected for dental trauma to teeth #25 and #26 for treatment purposes.  She then stated she was seeking compensation benefits for "all three teeth."  She did not specify which teeth.  The RO moved forward on addressing compensation for teeth #23, 24, and 25.  Given that the Veteran was already in receipt of service connection for treatment for tooth #26, and VA policy of liberally addressing claims for veterans, and the difficulty in describing specific teeth, the Board finds that the Veteran's claims for compensation benefits extended to tooth #26.  The RO has not initially addressed a compensation claim for tooth #26, and thus, the Board will remand for that purpose.

Additionally, the Veteran was last afforded a VA examination in 2013.  It was noted during that examination that tooth #26 was missing.  A prior VA examination from 2002 noted that the Veteran had mild periodontal bone loss; however, this was not addressed in the 2013 examination.  Lastly, the 1988 record noted she had alveolar bone injury at the time of the accident.  Given the above, an additional VA examination should be ordered related to the Veteran's missing tooth #26.

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA dental treatment records should be associated with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for an updated VA dental examination.  The examiner should address the Veteran's alveolar bone trauma in 1988, her loss of tooth #26, and any necessary imaging studies should be taken in connection with the claim.

The examiner must provide a statement as to whether the Veteran's loss of tooth #26 involves loss of substance of the body of the maxilla or mandible.  Additionally, address if tooth #26 includes loss of the masticatory surface that cannot be restored by prosthesis.

3.  Issue a statement of the case (SOC) regarding the Veteran's claim to reopen a claim for service connection for loss of bone due to dental trauma.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

4.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim related to service connection for tooth #26 for compensation purposes.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


